Case 18-31754-5-mcr   Doc 254-2 Filed 03/04/19 Entered 03/04/19 15:57:55   Desc
                              Exhibit 2 Page 1 of 8


                                   Exhibit 2

                                Bar Date Notice
Case 18-31754-5-mcr            Doc 254-2 Filed 03/04/19 Entered 03/04/19 15:57:55                             Desc
                                       Exhibit 2 Page 2 of 8


UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK
                                                             )
In re:                                                       )
                                                             )                   Case Nos.
CENTERSTONE LINEN SERVICES, LLC,                             )                   18-31754 (main case)
Atlas Health Care Linen Services Co., LLC,                   )                   18-31753
Alliance Laundry & Textile Service, LLC,                     )                   18-31755
Alliance Laundry and Textile Service of Atlanta, LLC, and    )                   18-31756
Alliance LTS Winchester, LLC                                 )                   18-31757
d/b/a Clarus Linen Systems,                                  )
                                                             )                   Chapter 11 Cases
                                                    Debtors. )                   Jointly Administered
                                                             )

      NOTICE OF NEW SHORTENED BAR DATE OF APRIL 30, 2019 AS DEADLINE
       FOR FILING ALL NON-GOVERNMENTAL PROOFS OF CLAIM AND FOR
    ASSERTING ADMINISTRATIVE CLAIM UNDER BANKRUPTCY CODE § 503(B)(9)1

TO ALL PERSONS AND ENTITIES WITH CLAIMS AGAINST ANY OF THE
ENTITIES LISTED BELOW

                                                                                                 TAXPAYER
            DEBTOR                              ADDRESS                      CASE NO.
                                                                                                    ID NO.
    Centerstone Linen                 60 Grider Street, Buffalo,          18-31754                XX-XXXXXXX
    Services, LLC d/b/a Clarus        New York 14215
    Linen Systems
    Atlas Health Care Linen     414 Taylor Street,                        18-31753                 XX-XXXXXXX
    Services Co., LLC d/b/a     Syracuse, New York
    Clarus Linen Systems        13202; and 60 Grider
                                Street, Buffalo, New York
                                14215
    Alliance Laundry & Textile 355 Old Greenville Road,                   18-31755                 XX-XXXXXXX
    Service, LLC d/b/a Clarus   Spartanburg, South
    Linen Systems               Carolina 29301; 1631
                                Willingham Drive, East
                                Point, Georgia 30344; and
                                404 Hodges Avenue,
                                Albany, Georgia 31701
    Alliance Laundry and        1700 Maple Avenue, S.W.,                  18-31756                 XX-XXXXXXX
    Textile Service of Atlanta, Rome, Georgia 30161
    LLC d/b/a Clarus Linen
    Systems

1
  11 U.S.C. § 503(B)(9) provides an administrative expense claim for the value of any goods sold to and received by
the debtor within twenty (20) days before the bankruptcy was filed that were sold in the ordinary course of business.

                                                                                                            3295519.1
Case 18-31754-5-mcr        Doc 254-2 Filed 03/04/19 Entered 03/04/19 15:57:55                     Desc
                                   Exhibit 2 Page 3 of 8


                                                                                    TAXPAYER
          DEBTOR                         ADDRESS                   CASE NO.            ID NO.
 Alliance LTS Winchester,        1280 Baxter Lane,              18-31757             XX-XXXXXXX
 LLC d/b/a Clarus Linen          Winchester, Tennessee
 Systems                         37398

               PLEASE TAKE NOTICE THAT, on March 1, 2019, the United States

Bankruptcy Court for the Northern District of New York (the "Court") has entered an Order

establishing April 30, 2019 at 11:59 p.m. (prevailing Eastern Time) (the "Amended Bar

Date") as the last date for each person or entity (including individuals, partnerships, corporations,

joint ventures, trusts and non-governmental units) to file a proof of claim against the Debtors

listed above (the "Debtors"). In addition, the Court established April 30, 2019 at 11:59 p.m.

(prevailing Eastern Time) (the “503(b)(9) Bar Date”) as the last date and time by which any

person or entity (excluding governmental units) holding a claim against the Debtors that arose or

is deemed to have arisen out of goods sold to the Debtors in the ordinary course of the Debtors'

businesses within the 20 days prior to the Petition Date, must file a proof of claim.

               The bar date for governmental units to file proofs of claim against the Debtors

will remain June 17, 2019 at 11:59 p.m. (prevailing Eastern Time). The Amended Bar Date,

the 503(b)(9) Bar Date and the Governmental Unit Bar Date, are collectively referred to herein

as the "Bar Dates."

               The Bar Dates and the procedures set forth below for filing proofs of claim apply

to all claims against the Debtors that arose prior to December 19, 2018, the date on which the

Debtors commenced their cases under chapter 11 of the United States Bankruptcy Code, except

for those holders of the claims listed in Section 4 below that are specifically excluded from the

Bar Date filing requirement.

1.     WHO MUST FILE A PROOF OF CLAIM
               (a) You MUST file a proof of claim to vote on a chapter 11 plan filed by the

Debtors or to share in distributions from the Debtors' bankruptcy estates if you have a claim that


                                                -2-
                                                                                        3295519.1 3/1/2019
Case 18-31754-5-mcr       Doc 254-2 Filed 03/04/19 Entered 03/04/19 15:57:55                   Desc
                                  Exhibit 2 Page 4 of 8



arose prior to December 19, 2018 (the "Petition Date"), and it is not one of the types of claims

described in Section 4 below. Claims based on acts or omissions of the Debtors that occurred

before the Petition Date must be filed on or prior to the Bar Date, even if such claims are not

now fixed, liquidated or certain or did not mature or become fixed, liquidated or certain before

the Petition Date.

               (b) You MUST file a proof of claim to vote on a chapter 11 plan filed by the

Debtors or to share in distributions from the Debtors' bankruptcy estates if you have a claim that

arose in connection with the sale of goods to the Debtors within the 20 days prior to the Petition

Date.

               Under section 101(5) of the Bankruptcy Code and as used in this Notice, the word

"claim" means: (a) a right to payment, whether or not such right is reduced to judgment,

liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal,

equitable, secured, or unsecured; or (b) a right to an equitable remedy for breach of performance

if such breach gives rise to a right to payment, whether or not such right to an equitable remedy

is reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured or

unsecured.

2.      WHAT TO FILE
               Your filed proof of claim must conform substantially to Official Form No. 10; a

case-specific proof of claim form accompanies this notice. The Debtors are enclosing a proof of

claim form for use in these cases. You may utilize the proof of claim form(s) provided by the

Debtors to file your claim. Additional proof of claim forms may be obtained at

www.uscourts.gov/forms/bankruptcy-forms.

               All proof of claim forms must be signed by the claimant or, if the claimant is not

an individual, by an authorized agent of the claimant. It must be written in English, designate the

specific Debtor the claim is asserted against, and be denominated in United States currency. You



                                                -3-
                                                                                     3295519.1 3/1/2019
Case 18-31754-5-mcr       Doc 254-2 Filed 03/04/19 Entered 03/04/19 15:57:55                    Desc
                                  Exhibit 2 Page 5 of 8



should attach to your completed proof of claim any documents on which the claim is based (if

voluminous, attach a summary) or an explanation as to why the documents are not available.

3.     WHEN AND WHERE TO FILE
              Proofs of claim will be deemed filed only when received by the Court on or

before the applicable Bar Date either (i) by mail to Clerk of Court, U.S. Bankruptcy Court,

Northern District of New York, James M. Hanley U.S. Courthouse and Federal Building, 100

South Clinton Street, Syracuse, NY 13261 or (ii) electronically through ePOC, which is

available via the Court's website (http://www.nynb.uscourts.gov).

4.     WHO NEED NOT FILE A PROOF OF CLAIM

              You do not need to file a proof of claim on or prior to the applicable Bar Date if

you are:

              (a)     A person or entity that has already properly filed a proof of claim against
                      the applicable Debtor or Debtors in a form substantially similar to the
                      Proof of Claim Form;

              (b)     A person or entity whose claim is listed on the Schedules; provided that (i)
                      the claim is not scheduled as "disputed," "contingent" or "unliquidated,"
                      (ii) the person or entity agrees with the amount, nature and priority of the
                      claim as set forth in the Schedules and (iii) the person or entity agrees that
                      the claim is an obligation of the specific Debtor against which the claim is
                      listed on the Schedules;

              (c)     A person or entity that holds a claim that has been allowed by an order of
                      the Court entered on or before the applicable Bar Date;

              (d)     A person or entity whose claim has been paid in full by any of the
                      Debtors;

              (e)     A current employee of the Debtors, and any labor union authorized by law
                      to represent any current employee, in each case solely with respect to any
                      claim based on the payment of wages, salaries and vacation pay arising in
                      the ordinary course of business and previously authorized to be paid by
                      order of the Court, including the interim and final wage orders approved
                      by the Court, provided, however, that if the Debtors provide written notice
                      to any current employee stating that the Debtors do not intend to exercise
                      their authority to pay such claim, such employee shall have until the later

                                               -4-
                                                                                      3295519.1 3/1/2019
Case 18-31754-5-mcr        Doc 254-2 Filed 03/04/19 Entered 03/04/19 15:57:55                    Desc
                                   Exhibit 2 Page 6 of 8


                       of (i) the applicable Bar Date and (ii) 30 days from the date of service of
                       such written notice, to file a proof of claim;

               (f)     A person or entity that holds a claim for which specific deadlines have
                       been fixed by an order of the Court entered on or before the applicable Bar
                       Date;

               (g)     A person or entity that holds a claim allowable under sections 503(b) and
                       507(a) of the Bankruptcy Code as an expense of administration (other than
                       any unpaid administrative expense claim allowable under section
                       503(b)(9) of the Bankruptcy Code); and

               (h)     A Debtor.


               If you are a holder of an equity interest in the Debtors, you need not file a proof of

interest with respect to the ownership of such equity interest at this time. However, if you assert

a claim against the Debtors, including a claim relating to such equity interest or the purchase or

sale of such interest, a proof of such claim must be filed on or prior to the applicable Bar Date

pursuant to procedures set forth in this Notice.

               This Notice is being sent to many persons and entities that have had some

relationship with or have done business with the Debtors but may not have an unpaid claim

against the Debtors. The fact that you have received this Notice does not mean that you have a

claim against the Debtors or that the Debtors or the Court believe that you have a claim against

the Debtors.

5.     EXECUTORY CONTRACTS AND UNEXPIRED LEASES

               If you have a claim arising out of the rejection of an executory contract or

unexpired lease as to which the order authorizing such rejection is dated on or before the

applicable Bar Date, you must file a proof of claim by the Bar Date. Any person or entity that

has a claim arising from the rejection of an executory contract or unexpired lease, as to which the

order is dated after the date of entry of the Bar Order must file a proof of claim with respect to

such claim by the date fixed by the Court in the applicable order authorizing rejection of such

contract or lease.


                                                   -5-
                                                                                       3295519.1 3/1/2019
Case 18-31754-5-mcr        Doc 254-2 Filed 03/04/19 Entered 03/04/19 15:57:55                 Desc
                                   Exhibit 2 Page 7 of 8


6.        CONSEQUENCES OF FAILURE TO FILE A PROOF OF CLAIM BY THE
          APPLICABLE BAR DATE
               ANY HOLDER OF A CLAIM THAT IS NOT EXEMPT FROM THE

REQUIREMENTS OF THIS ORDER, AS SET FORTH IN SECTION 4 ABOVE, AND THAT

FAILS TO TIMELY FILE A PROOF OF CLAIM IN THE APPROPRIATE FORM WILL BE

BARRED FROM ASSERTING SUCH CLAIM AGAINST THE DEBTORS AND THEIR

CHAPTER 11 ESTATES, FROM VOTING ON ANY CHAPTER 11 PLAN FILED IN THESE

CASES, AND FROM PARTICIPATING IN ANY DISTRIBUTION IN THE DEBTORS'

CASES ON ACCOUNT OF SUCH CLAIM.

7.        THE DEBTOR'S SCHEDULES AND ACCESS THERETO

               You may be listed as the holder of a claim against the Debtors in the Debtors'

Schedules of Assets and Liabilities and/or Schedules of Executory Contracts and Unexpired

Leases (collectively, the "Schedules"). To determine if and how you are listed on the Schedules,

please refer to the descriptions set forth on the enclosed proof of claim forms regarding the

nature, amount, and status of your claim(s). If you received post-petition payments from the

Debtors (as authorized by the Court) on account of your claim, the enclosed proof of claim form

will reflect the net amount of your claims.

               If you rely on the Debtors' Schedules, it is your responsibility to determine that

the claim is accurately listed in the Schedules; however, you may rely on the enclosed form,

which lists your claim as scheduled, identifies the Debtor against which it is scheduled, and

specifies whether the claim is disputed, contingent or unliquidated.

               As set forth above, if you agree with the nature, amount and status of your claim

as listed in the Debtors' Schedules, and if you do not dispute that your claim is only against the

Debtor specified by the Debtors, and if your claim is not described as "disputed," "contingent,"

or "unliquidated," you need not file a proof of claim. Otherwise, or if you decide to file a proof

of claim, you must do so before the Bar Date in accordance with the procedures set forth in this

Notice.

                                                -6-
                                                                                    3295519.1 3/1/2019
Case 18-31754-5-mcr        Doc 254-2 Filed 03/04/19 Entered 03/04/19 15:57:55                   Desc
                                   Exhibit 2 Page 8 of 8



       Copies of the Debtors' Schedules are available for inspection on the Court's Internet

Website at http://www.nynb.uscourts.gov. A login and password to the Court's Public Access to

Electronic Court Records (PACER) are required to access this information and can be obtained

through the PACER Service Center at http://www.pacer.psc.uscourts.gov. In addition, copies of

the Schedules may also be examined between the hours of 9:00 a.m. and 4:30 p.m., Monday

through Friday at the Office of the Clerk of the Bankruptcy Court, Northern District of New

York, James M. Hanley U.S. Courthouse and Federal Building, 100 South Clinton Street,

Syracuse, NY 13261. Finally, copies of the Debtors' Schedules may also be obtained by written

request to Debtors' counsel at the address listed below.

       A holder of a possible claim against the Debtors should consult an attorney regarding any

matters not covered by this notice, such as whether the holder should file a proof of claim.



Dated: March 1, 2019
       Syracuse, New York                     BOND, SCHOENECK & KING, PLLC


                                      By:             /s/ Camille W. Hill
                                              Stephen A. Donato, Esq., Bar Roll No. 101522
                                              Camille W. Hill, Esq., Bar Roll No. 501876
                                              Andrew S. Rivera, Bar Roll No. 700712
                                              Office and Post Office Address:
                                              One Lincoln Center
                                              Syracuse, New York 13202
                                              Tel: (315) 218-8000
                                              Email: sdonato@bsk.com
                                                      chill@bsk.com
                                                      arivera@bsk.com

                                              Counsel to the Debtors and Debtors in Possession




                                                -7-
                                                                                      3295519.1 3/1/2019
